SCHULTZ, Justice
(dissenting).
I believe that the amendment to Bremer County’s zoning ordinance at issue in this *698case constituted illegal spot zoning. While spot zoning is not per se illegal in this state, to be valid it must be reasonable and in accordance with a municipality’s comprehensive plan. “If the ordinance constitutes piecemeal or haphazard zoning of a small tract of land similar in character and use to the surrounding property for the benefit of the owner and not pursuant to a comprehensive plan for the general welfare of the community, it is arbitrary, unreasonable and invalid.” Jaffe v. City of Davenport, 179 N.W.2d 554, 556 (Iowa 1970). There must be substantial and reasonable grounds for discrimination caused by singling out a particular tract and removing a restriction therefrom that applies to like surrounding land within the same zoning district. Keppy v. Ehlers, 253 Iowa 1021, 1023, 115 N.W.2d 198, 200 (1962).
Although the determination of whether a particular tract of land is substantially different from surrounding property is an exercise of the police power and therefore was a legislative matter within the discretion of the Board of Supervisors, I believe the record here reveals only slight differences between the tract at issue and the surrounding land. It appears obvious that the tract was reclassified for the exclusive benefit of one industrial user. The majority states that the previous, agricultural classification was designed to limit other uses until the Board could consider specific zoning requests. Such piecemeal rezoning is diametrically opposed to the purpose of requiring a comprehensive plan. Allowing individual requests for rezoning erodes a comprehensive plan and destroys the purpose of zoning. I would reverse.